Citation Nr: 9911636	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran appeared at a personal 
hearing before a Member of this Board in Washington, D.C. in 
December 1998.

During the course of his December 1998 personal hearing, the 
veteran clarified that he was only seeking service connection 
for arthritis of the right knee at present.  As the Board 
finds that new and material evidence was presented, the claim 
has been reopened, and the Board has conducted a de novo 
review of all the evidence.


FINDINGS OF FACT

1.  Sufficient evidence has been obtained to render an 
equitable disposition of this appeal.

2.  A decision by the Washington, D.C. RO in June 1992 
confirmed prior denials of service connection for arthritis 
of the right knee.  No appeal was taken from that decision.

3.  Medical evidence and hearing testimony added to the 
record subsequent to the June 1992 decision to show that the 
veteran's osteoarthritis of the right knee is causally 
related to an injury he sustained during his active military 
service.


CONCLUSION OF LAW

The June 1992 RO decision confirming the denial of 
entitlement to service connection for arthritis of the right 
knee was final, however, new and material evidence to reopen 
the veteran's claim has been presented and, on de novo 
review, the Board finds that the veteran's right knee 
arthritis disability can be recognized as service connected 
because it is causally related to an injury incurred in 
service.  38 U.S.C.A. §§ 5107, 5108 (West 1991);  38 C.F.R. 
§§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The June 1992 decision by the RO confirming its earlier 
denial of service connection for arthritis of the right knee 
is final with respect to the evidence then of record; the 
claim may not be reopened unless new and material evidence is 
received.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.104(a), 
3.156(a).  To reopen a claim, a claimant must submit new and 
material evidence.  38 U.S.C.A. § 5108.   

The claims file contains copies of morning reports from the 
veteran's unit which show that he was hospitalized for an 
unknown reason from June 28 to July 2, 1943.
The veteran asserts that the hospitalization was for a period 
of observation following an injury he sustained to his right 
knee during his active service.

Following the June 1992 rating decision, the veteran 
submitted additional medical evidence consisting of a 
statement from a private physician, Anne M. Bacon, M.D., of 
Winchester, Virginia.  In her January 1996 statement, Dr. 
Bacon opined that the 1943 trauma to the veteran's right knee 
resulted in the development of osteoarthritis in that joint 
in the 1970's, earlier than would otherwise have been 
expected.

Further, the veteran appeared at a personal hearing before a 
Member of this Board sitting at the VA Central Office in 
Washington, D.C. in December 1998.  He testified credibly 
that he injured his right knee in service during a fall while 
running an obstacle course, and that shortly thereafter it 
locked up on him, requiring a period of hospitalization.  He 
further testified that, after his discharge from service, he 
worked in the field of education and was not exposed to any 
unusual knee trauma.  He stated that his right knee began to 
feel painful in the 1970's and became increasingly painful, 
leading to a total knee replacement in 1984.

Upon consideration of all the evidence of record, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim.  Having reviewed all the evidence 
on a de novo basis, the Board has determined that the 
evidence is in equipoise.  Therefore, resolving the benefit 
of the doubt in the veteran's favor, as required under 
Section 5107 of Title 38 of the United States Code, the Board 
finds that a grant of service connection for arthritis of the 
right knee is warranted.  38 U.S.C.A. § 5107.


ORDER

Service connection for arthritis of the right knee is 
granted.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


